Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2021 has been entered. 

Allowable Subject Matter
Claims 1-15 would be allowable over the prior art of record if amended to overcome the applicable rejection(s) and objection(s) set forth in this Office action because the examiner found 

Meier (US 5,794,047) (as previously cited) discusses a method of walking-up a call stack for a client/server program that uses remote procedure call.

O’Callahan (US 2008/0209406) (as previously cited) discusses defining procedure calls and constructing a call stack.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “generating…” limitation recited in ll. 7-10 can be considered a mental process (e.g. concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion) (Step 2A Prong One).  The limitation of “generating…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind 

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional non-functional descriptive language and does not affect the 35 U.S.C. 101 abstract 


As per claim 9, it has similar limitations as claim 1 and is rejected under 35 U.S.C. 101 as being directed to an abstract idea using the same rationale as claim 1. 

As per claims 10-12, they are dependent upon claim 9 and include all the limitations of claim 9. Therefore claims 10-12 recite the same abstract idea of claim 9. Claims 10-12 recite additional non-functional descriptive language and does not affect the 35 U.S.C. 101 abstract idea analysis of the claims as a whole. Therefore claims 10-12 are also directed to an abstract idea using the same rationale as for claim 9. 

As per claim 13, it has similar limitations as claim 1 and is rejected under 35 U.S.C. 101 as being directed to an abstract idea using the same rationale as claim 1. 

As per claims 14-15, they are dependent upon claim 13 and include all the limitations of claim 13. Therefore claims 14-15 recite the same abstract idea of claim 13. Claims 14-15 recite additional non-functional descriptive language and does not affect the 35 U.S.C. 101 abstract idea analysis of the claims as a whole. Therefore claims 14-15 are also directed to an abstract idea using the same rationale as for claim 13. 

Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 13, it recites a “system”; however, it appears that the recited system could reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system. Software alone is directed to a non-statutory subject matter. Applicant is advised to amend the claims so that the body of the claim and not the preamble actually includes the physical processor and a memory (thereby actually claiming the physical processor and memory as part of the recited system) to overcome the 35 U.S.C. 101 rejection.

As per claims 14-15, they are dependent on claim 13 and do not overcome the 35 U.S.C. 101 deficiency of claim 13.  Therefore they are rejected using the same rationale.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 6-7, Applicant argues that the claimed invention is directed to specific improvements to the way computer systems operate. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must reflect the improvement in technology (see MPEP 2106.05(a)). An indication that the claimed invention Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer cannot improve computer technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014)). A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry does not qualify as significantly more. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations of the instant claims as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide for a conventional computer implementation. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 12 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)) nor does merely using a computer to perform an abstract idea (Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper (see CyberSource, 654 F.3d at 1375 (“that purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”). Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 

In the Remarks on pg. 8, Applicant argues that the instant claims are specifically limited to addressing issues existing solely in the realm of computerized systems and are not so broad as to cover the practice of using transactions in any other way except within this field of technology. The examiner respectfully disagrees. Applicant’s attempt to show a specific use of the abstract idea does not change the examiner’s conclusion that the claims are nonetheless directed to patent ineligible subject matter. In other words, Applicant’s attempt to show that the recited abstract idea is very narrow and specific is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. Furthermore, an abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet or a computer. Moreover, eligibility should not be evaluated based on whether the claimed invention has utility, because utility is not the test for patent-eligible subject matter (see MPEP 2106). Thus Applicant’s arguments are rebutted.

In the Remarks on pg. 10, Applicant argues that the instant claims cannot practically or possibly be performed in the mind. The examiner respectfully disagrees. In the rejection the 

In the Remarks on pg. 11 Applicant alleges that the non-statutory subject matter rejection has been adequately resolved. The examiner respectfully disagrees. It should be noted that claims 13-15 do not actually claim the physical processor and a memory in the body of the claims. Rather the physical processor is merely recited in the preamble as implementing machine readable instructions executing computer program transactions. Therefore the system itself is merely only claiming software per se (e.g. obtain transaction record engine and graphical representation engine). The examiner suggests that Applicant amend the claims to actually claim 

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 21, 2021